DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 4/6/21 has been entered.
 
Status of the Claims
Claims 1-18 of U.S. Application No. 16/058,954 filed on 8/8/18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 12/15/19. Claims 1, 3, 6, 8, 11, 12, 15, and 18 were amended and claims 2, 7, 13, and 17 were canceled. Claims 1, 3-6, 8-12, 14-16, and 18 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 4/17/20. Claims 11 and 15 were amended. Examiner reviewed the after-final amendments and concluded that there was not sufficient time to examine the amendments under the guidelines of the AFCP 2.0 Pilot Program.
Applicant filed an RCE on 5/12/20 containing the aforementioned after-final amendments. Claims 1, 3-6, 8-12, 14-16, and 18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 9/9/20. Claims 1, 6, 11, and 15 were amended and claims 3, 8, 14, and 18 were canceled. Claims 1, 4-6, 9-12, and 15-16 were examined. Examiner filed a final rejection.
Applicant filed an AFCP 2.0 request on 1/21/21 proposing to amend claims 1, 6, 11 and 15 and cancel claims 5 and 10. Examiner determined that the proposed amendments would not overcome the prior art of record.
Applicant filed an RCE on 4/6/21. Claims 1, 6, 11, and 15 were amended. Claims 5 and 10 were canceled. Claims 1, 4, 6, 9, 11-12 and 15-16 are presently pending and presented for examination.

Response to Arguments
Regarding claim objections: applicant has amended claim 6 to resolve the minor informality examiner objected to in the most recent final rejection. The objection is therefore withdrawn.
Regarding rejections under 35 USC 102: Applicant's arguments filed 4/6/21 regarding Xiao et al. (US 20180141544 A1) (hereinafter referred to as Xiao) have been fully considered but they are not persuasive.
Regarding claims 11 and 15, applicant argues that In [Xiao, 0150], "There is no mention of analyzing historic accident data extracted from the big data in the manner described in historic accident data (See at least Fig. 15 in Xiao and [Xiao, 0150]. Xiao discloses in Fig. 15 that environmental factors are taken into account before collisions in calculated trajectories are checked [See at least Xiao, 0152]. The phraseology “historic accident data” never appears in applicant’s specification, but applicant previously suggested that the feature is described in at least [0085-0086] of applicant’s specification as data extracted based on a detected road environment, as disclosed in at least [Xiao 0150-0152], so examiner has interpreted “historic accident data” to be data extracted based on a detected road environment) extracted from pre-stored big data (Xiao discloses that constraints are based on pre-stored big data, in particular “based on machine learning or based on database updates that result from the experience of this vehicle 100” [See at least Xiao, 120]).
The difference of interpretation between examiner and applicant appears to be the interpretation of "pre-stored big data" in paragraph [0084] of applicant’s specification. Applicant alleges that "one of ordinary skill in the art would understand [pre-stored big data] to refer to past accident data for other vehicles at a particular location". But this is not necessarily the case; one of ordinary skill in the art would reasonably interpret pre-stored big data to be any stored data. This interpretation might be different if applicant had defined pre-stored big data to be "past accident data for other vehicles" in the original disclosure, but applicant failed to do so. Therefore, unless applicant can amend the claims in light of the specification to recite 
Applicant further argues that Xiao fails to teach where "the controller is configured to determine an expected movement path of the surrounding object based on the movement data of the surrounding object and the expected movement trajectory of the surrounding object, and to optimize the autonomous driving path by reflecting the accident data in determining the expected movement trajectory of the surrounding object." However, this argument is not persuasive since as stated in the final rejection, Xiao does disclose an autonomous driving device wherein the controller is configured to determine an expected movement path of the surrounding object (Xiao discloses, “To accomplish the determination of the path of the object, the processor 708 can…apply stochastic modeling” [See at least Xiao, 0124]) based on the movement data of the surrounding object (Xiao discloses, “the stochastic process…depends, at least partially, on the current state and or past states, as measured by the sensors” [See at least Xiao, 0124]) and the expected movement trajectory of the surrounding object (Xiao discloses, “The output of the stochastic model is a probability that the vehicle or object will be in a particular position at some time ‘t’ in the future” [See at least Xiao, 0124]), and to optimize the autonomous driving path (Xiao discloses that probabilities of expected movement trajectory can be used to optimize the autonomous driving path [See at least Xiao, 0134-0135]) by reflecting the accident data in determining the expected movement trajectory of the surrounding object (Xiao discloses that probabilities of collisions are used in analyzing trajectory probabilities of surrounding objects [See at least Xiao, 0128-0131]. Xiao further teaches that these are based on the constraints [See at least Xiao, 0126]).
Claims 11 and 15 and their dependents are therefore not allowable over the prior art of record.

Regarding rejections under 35 USC 103: Applicant's arguments filed 4/6/21 regarding Xiao et al. (US 20180141544 A1) in view of Saigusa et al. (US 10286913 B2) (hereinafter referred to as Saigusa) have been fully considered but they are not persuasive.
Regarding claims 1 and 6, applicant further argues that “The combination of Xiao and Saigusa fails to disclose at least the following features recited in claim 1 (and, similarly, claim 6, as amended): the surrounding object analyzer is configured to receive the movement data of the surrounding object, and stochastically analyze the expected movement trajectory of the surrounding object based on pre-stored big data to which reference information of the movement data is reflected according to object attributes.”
However, this argument is not persuasive since Xiao does disclose an autonomous driving device wherein the surrounding object analyzer is configured to receive the movement data of the surrounding object (See Fig. 12 in Xiao: Xiao discloses that the object direction engine 1204 can receive data from the one or more sensors 304 pertaining to the motion of the surrounding objects [See at least Xiao, 0134-0135]), and stochastically analyze the expected movement trajectory of the surrounding object (Xiao discloses, “The object direction engine 1204 can be the processing component that creates and output results from the stochastic model… and provide a determination of the probability vectors for the different objects” [See at least Xiao, 0134]) based on pre-stored big data (See Fig. 8B in Xiao: Xiao discloses, “the stochastic process…can also be based…on the constraints 838” [See at least Xiao, 0124]. Xiao further teaches that the constraints “can be learned or modified over time…based on database updates” [See at least Xiao, 120]) to which reference information of the movement data is reflected according to object attributes (Xiao discloses, “the constraints…can represent one or more constraints on an object” [See at least Xiao, 0121]. Xiao further teaches, “Any of the constraints can be added to or modified by the context of the situation in which the vehicle 100 is driving” [See at least Xiao, 0122]).
Claims 1 and 6 and their dependents are therefore not allowable over the prior art of record.

Regarding canceled claims 5 and 10, applicant argues that Xiao fails to disclose the features of now-cancelled claims 5 and 10. However, this is not a persuasive argument since Xiao does teach The autonomous driving device according to claim 1, further comprising: an autonomous driver (Xiao discloses that all driving operations of the vehicle may be autonomous [See at least Xiao, 0036]) configured to perform one or more of driving, steering, and braking of the vehicle to follow the generated autonomous driving path (Xiao discloses, “The best path engine 1208 can…determine which path the vehicle 100 can or may move to best avoid…collisions. This information may be provided to the vehicle control system 348 to use in controlling the vehicle to maneuver along the best path” [See at least Xiao, 0135]). 
Examiner’s note: applicant further argues that these limitations from now-cancelled claims 5 and 10 have been added to amended claims 1, 6, 11 and 15. However, claims 1, 6, 11 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 6, 11 and 15 of application include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“surrounding object analyzer” in claims 1 and 6
“data analyzer” in claims 11 and 15

“Surrounding object analyzer”:  See at least Fig. 1, esp. surrounding object analyzing unit 60 [Also see at least paragraph 0044]. Applicant further discloses that “data server 60 may be mounted in the own vehicle” [See at least paragraph 0068].
“Data analyzer”: See at least Fig. 6, esp. data analyzing unit 60 [Also see at least paragraph 0071]. Applicant further discloses that “data server 60 may be mounted in the own vehicle” [See at least paragraph 0068].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (US 20180141544 A1), hereinafter referred to as Xiao.
Regarding claim 11, Xiao discloses An autonomous driving device of a vehicle (Xiao discloses that all driving operations of the vehicle may be autonomous [See at least Xiao, 0036]) comprising: 
a sensor configured to sense a surrounding object near the vehicle and a driving environment information of the vehicle (See Fig. 1 in Xiao: Xiao gives many examples of sensors to detect surrounding objects [See at least Xiao, 0037]. Xiao also teaches that sensors may sense barriers, lane markers, street signs, and potholes [See at least Xiao, 0149]. Also see at least Fig. 12 in Xiao: Xiao discloses that the sensors 304 may provide information to system 1200 which calculates a vehicle path based on the sensor detected [See at least Xiao, 0133]); 
a controller disposed in the vehicle and configured to generate an autonomous driving path of the vehicle (See at least Fig. 12 in Xiao: Xiao discloses that the best path engine 1208 can receive the object information from object direction engine 1204 and use the information to determine a path of the vehicle 100 to best avoid any possible collisions [See at least Xiao, 0135]. Best path engine 1208, sensors 304, and vehicle control system 348 may therefore be collectively regarded as applicant’s “controller disposed in the vehicle”) based on movement data and driving environment information of the surrounding object generated by the sensor (See Fig. 12 in Xiao: Xiao discloses that the sensors 304 transmit information about surrounding objects to object direction engine 1204, which then transmits a corresponding output to best path engine 1208, and then to vehicle control system 348 [See at least Xiao, 0134]); and 
a data analyzer configured to stochastically analyze an expected movement trajectory of the surrounding object (Xiao discloses that, to accomplish the determination of the path of the object, the processor 708 can apply stochastic modeling [See at least Xiao, 0124]. Xiao further teaches that the object direction engine 1204 can be the processing component that creates and output results from the stochastic model [See at least Xiao, 0134]. Object direction engine 1204 may therefore be regarded as applicant’s data analyzer) based on the movement data of the surrounding object (Xiao discloses that the stochastic process depends, at least partially, on the current state and or past states, as measured by the sensors [See at least Xiao, 0124]) that is received from the controller (See Fig. 12 in Xiao: Xiao discloses that CPU 708 receives the movement data from the sensors 304), and to analyze accident data corresponding to the driving environment information received from the controller (See Fig. 15: With regard to step 1512, which is performed by object direction engine 1204, Xiao discloses that a machine learning model applied to the sensor data, which includes recognizing applicable road/lanes, traffic signs, etc., can develop a current context and apply any relevant constraints 838 to the context [See at least Xiao, 0150]. Xiao discloses in Fig. 15 that these environmental factors are taken into account before trajectory collisions are checked. Constraints 838 may therefore be regarded as accident data), 
wherein the controller is configured to optimize the autonomous driving path based on the stochastically analyzed expected movement trajectory of the surrounding object and the analyzed accident data (Xiao discloses that the result of stochastic analysis is passed from object direction engine 1204 to best path engine 1208, which calculates a longest path the vehicle may traverse without a collision [See at least Xiao, 0134-0135]. From a structural standpoint, it will be appreciated, as stated previously, that object direction engine 1204 is applicant’s “data analyzer”; and that best path engine 1208, sensors 304 and vehicle control system 348 collectively make up applicant’s “controller disposed in the vehicle”);
the accident data corresponding to the driving environment information received from the controller is historic accident data (See at least Fig. 15 in Xiao: With regard to step 1512, which is performed by object direction engine 1204, Xiao discloses that a machine learning model applied to the sensor data, which includes recognizing applicable road/lanes, traffic signs, etc., can develop a current context and apply any relevant constraints 838 to the context [See at least Xiao, 0150]. Xiao discloses in Fig. 15 that these environmental factors are taken into account before collisions in calculated trajectories are checked in step 1516 [See at least Xiao, 0152]. The phraseology “historic accident data” never appears in applicant’s specification, but applicant suggests that the feature is described in at least [0085-0086] of applicant’s specification as data extracted based on a detected road environment, as disclosed in at least [Xiao 0150-0152]) extracted from pre-stored big data (Xiao discloses that constraints are based on pre-stored big data, in particular based on machine learning or based on database updates that result from the experience of this vehicle 100 [See at least Xiao, 0120]. Further, Xiao discloses that the constraints 838 may be used to determine the vehicle’s trajectory and likelihood of collision [See at least Xiao, 0151-0152]. The learned constraints 838 may therefore be regarded as accident data) for each driving environment (Xiao discloses that the distribution of trajectories can be predicted with a machine learning model applied to the sensor data, which includes recognizing the type of object, recognizing applicable road/lanes, traffic signs, etc. [See at least Xiao, 0150]); 
the controller is configured to determine an expected movement path of the surrounding object based on the movement data of the surrounding object and the expected movement trajectory of the surrounding object (Xiao discloses that, based on object information received from object direction engine 1204, the best path engine 1208 can process the Monte Carlo analysis--disclosed in at least [Xiao, 0028-0029]--to determine both the probability of a collision in any one position at any time "T" in the future and provides the longest path, for the vehicle 100, without having a collision [See at least Xiao, 0135]. It will be appreciated that points where collision with surrounding object(s) may occur may be regarded as determining possible paths of the surrounding object(s)), and to optimize the autonomous driving path by reflecting the accident data in determining the expected movement trajectory of the surrounding object (Xiao discloses that best path engine 1208 determines the longest path the vehicle may traverse without having a collision [See at least Xiao, 0134-0135]. It will be appreciated that points where collision with surrounding object(s) may occur may be regarded as determining possible paths of the surrounding object(s). Further, as discussed prior, Xiao discloses that the analysis performed at best path engine 1208 utilizes the results of the stochastic analysis performed at object direction engine 1204 [See at least Xiao, 0134-0135]. As discussed prior, Xiao discloses that operations performed at object direction engine 1204 in turn utilize learned constraints 838, which are accident data [See at least Xiao, 0150-0152]),
wherein the data analyzer is disposed outside the vehicle and realized with a data server communicating with the controller of the vehicle, so that a calculation load of the big data-based stochastic analysis scheme of the controller can be removed (Xiao discloses that while the exemplary embodiments illustrated herein show the various components of the system collocated, for reasons of computational efficiency, that the components of the system can be arranged at any location within a distributed network of components without affecting the operation of the system [See at least Xiao, 0170]. Also see at least Fig. 12 in Xiao: Xiao discloses that object direction engine 1204, best path engine 1208, and vehicle hazard detection 1212 may be referred to as “components” [See at least Xiao, 0133]. It will therefore be appreciated that object direction engine 1204, which performs the stochastic analysis, may be made remote from the remaining components of Fig. 12, which may remain within the vehicle).

Regarding claim 12, Xiao discloses The autonomous driving device according to claim 11, wherein the driving environment information comprises one or more of driving road information, driving area information, and driving time information on the vehicle (Xiao discloses, “the sensor data, from the sensors 304, may also indicate one or more static objects such as barriers, lane markers, street signs, potholes, etc.” [See at least Xiao, 0149]).

Regarding claim 15, Xiao discloses An autonomous driving method of a vehicle (Xiao discloses that all driving operations of the vehicle may be autonomous [See at least Xiao, 0036]) comprising the steps of: 
sensing, by a sensor, a surrounding object and a driving environment of the vehicle (See Fig. 1 in Xiao: Xiao gives many examples of sensors to detect surrounding objects [See at least Xiao, 0037]. Xiao also teaches that sensors may sense barriers, lane markers, street signs, and potholes [See at least Xiao, 0149]. Also see at least Fig. 12 in Xiao: Xiao discloses that the sensors 304 may provide information to system 1200 which calculates a vehicle path based on the sensor detected [See at least Xiao, 0133]); 
generating, by a controller disposed in the vehicle, an autonomous driving path for the vehicle (See at least Fig. 12 in Xiao: Xiao discloses that the best path engine 1208 can receive the object information from object direction engine 1204 and use the information to determine a path of the vehicle 100 to best avoid any possible collisions [See at least Xiao, 0135]. Best path engine 1208, sensors 304, and vehicle control system 348 may therefore be collectively regarded as applicant’s “controller disposed in the vehicle”) based on movement data and driving environment information of the surrounding object generated by the sensor (See Fig. 12 in Xiao: Xiao discloses that the sensors 304 transmit information about surrounding objects to object direction engine 1204, which then transmits a corresponding output to best path engine 1208, and then to vehicle control system 348 [See at least Xiao, 0134]); 
receiving, by a data analyzer, the movement data of the surrounding object from the controller (See Fig. 12 in Xiao: CPU 708 receives the movement data from the sensors 304. This data is transmitted to object direction engine 1204. Object direction engine 1204 may be regarded as the data analyzer), stochastically analyzing an expected movement trajectory of the surrounding object (Xiao discloses that, to accomplish the determination of the path of the object, the processor 708 can apply stochastic modeling [See at least Xiao, 0124]. Xiao further teaches that the object direction engine 1204 can be the processing component that creates and output results from the stochastic model [See at least Xiao, 0134]. Object direction engine 1204 may therefore be regarded as applicant’s data analyzer), and analyzing an accident data corresponding to the driving environment information (See Fig. 15: With regard to step 1512, which is performed by object direction engine 1204, Xiao discloses that a machine learning model applied to the sensor data, which includes recognizing applicable road/lanes, traffic signs, etc., can develop a current context and apply any relevant constraints 838 to the context [See at least Xiao, 0150]. Xiao discloses in Fig. 15 that these environmental factors are taken into account before trajectory collisions are checked. Constraints 838 may therefore be regarded as accident data); and 
optimizing, by the controller, the autonomous driving path based on the stochastically analyzed expected movement trajectory of the surrounding object and the analyzed accident data (Xiao discloses that the result of stochastic analysis is passed from object direction engine 1204 to best path engine 1208, which calculates a longest path the vehicle may traverse without a collision [See at least Xiao, 0134-0135]. Xiao further discloses that, structurally, the result of stochastic analysis is passed from object direction engine 1204 to best path engine 1208 [See at least Xiao, 0134-0135]. From a structural standpoint, it will be appreciated, as stated previously, that object direction engine 1204 is applicant’s “data analyzer”; and that best path engine 1208, sensors 304 and vehicle control system 348 collectively make up applicant’s “controller disposed in the vehicle”), wherein:
the accident data corresponding to the driving environment information received from the controller is historic accident data (See at least Fig. 15 in Xiao: With regard to step 1512, which is performed by object direction engine 1204, Xiao discloses that a machine learning model applied to the sensor data, which includes recognizing applicable road/lanes, traffic signs, etc., can develop a current context and apply any relevant constraints 838 to the context [See at least Xiao, 0150]. Xiao discloses in Fig. 15 that these environmental factors are taken into account before collisions in calculated trajectories are checked in step 1516 [See at least Xiao, 0152]. The phraseology “historic accident data” never appears in applicant’s specification, but applicant suggests that the feature is described in at least [0085-0086] of applicant’s specification as data extracted based on a detected road environment, as disclosed in at least [Xiao 0150-0152]) extracted from pre-stored big data (Xiao discloses that constraints are based on pre-stored big data, in particular based on machine learning or based on database updates that result from the experience of this vehicle 100 [See at least Xiao, 0120]. Further, Xiao discloses that the constraints 838 may be used to determine the vehicle’s trajectory and likelihood of collision [See at least Xiao, 0151-0152]. The learned constraints 838 may therefore be regarded as accident data) for each driving environment (Xiao discloses that the distribution of trajectories can be predicted with a machine learning model applied to the sensor data, which includes recognizing the type of object, recognizing applicable road/lanes, traffic signs, etc. [See at least Xiao, 0150]); and
in the step of optimizing, the controller is configured to determine an expected movement path of the surrounding object based on the movement data of the surrounding object and the expected movement trajectory of the surrounding object (Xiao discloses that, based on object information received from object direction engine 1204, the best path engine 1208 can process the Monte Carlo analysis--disclosed in at least [Xiao, 0028-0029]--to determine both the probability of a collision in any one position at any time "T" in the future and provides the longest path, for the vehicle 100, without having a collision [See at least Xiao, 0135]), and to optimize the autonomous driving path by reflecting the accident data analyzed by the data analyzer to determine the expected movement trajectory of the surrounding object (Xiao discloses that best path engine 1208 determines the longest path the vehicle may traverse without having a collision [See at least Xiao, 0134-0135]. It will be appreciated that points where collision with surrounding object(s) may occur may be regarded as determining possible paths of the surrounding object(s). Further, as discussed prior, Xiao discloses that the analysis performed at best path engine 1208 utilizes the results of the stochastic analysis performed at object direction engine 1204 [See at least Xiao, 0134-0135]. As discussed prior, Xiao discloses that operations performed at object direction engine 1204 in turn utilize learned constraints 838, which are accident data [See at least Xiao, 0150-0152]),
wherein the data analyzer is disposed outside the vehicle and realized with a data server communicating with the controller of the vehicle, so that a calculation load of the big data-based stochastic analysis scheme of the controller can be removed (Xiao discloses that while the exemplary embodiments illustrated herein show the various components of the system collocated, for reasons of computational efficiency, that the components of the system can be arranged at any location within a distributed network of components without affecting the operation of the system [See at least Xiao, 0170]. Also see at least Fig. 12 in Xiao: Xiao discloses that object direction engine 1204, best path engine 1208, and vehicle hazard detection 1212 may be referred to as “components” [See at least Xiao, 0133]. It will therefore be appreciated that object direction engine 1204, which performs the stochastic analysis, may be made remote from the remaining components of Fig. 12, which may remain within the vehicle).

Regarding claim 16, Xiao discloses The autonomous driving method according to claim 15, wherein the driving environment information comprises one or more of driving road information, driving area information, and driving time information of the vehicle (Xiao discloses, “the sensor data, from the sensors 304, may also indicate one or more static objects such as barriers, lane markers, street signs, potholes, etc.” [See at least Xiao, 0149]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 20180141544 A1) in view of Saigusa et al. (US 10286913 B2), hereinafter referred to as Saigusa.
Regarding claim 1, Xiao discloses An autonomous driving device of a vehicle (Xiao discloses that all driving operations of the vehicle may be autonomous [See at least Xiao, 0036]) comprising: 
a sensor configured to sense a surrounding object near the vehicle (See Fig. 1 in Xiao: Xiao gives many examples of sensors to detect surrounding objects [See at least Xiao, 0037]. Xiao also teaches that sensors may sense barriers, lane markers, street signs, and potholes [See at least Xiao, 0149]. Also see at least Fig. 12 in Xiao: Xiao discloses that the sensors 304 may provide information to system 1200 which calculates a vehicle path based on the sensor detected [See at least Xiao, 0133]); 
a controller disposed in the vehicle and configured to generate an autonomous driving path of the vehicle (See at least Fig. 12 in Xiao: Xiao discloses that the best path engine 1208 can receive the object information from object direction engine 1204 and use the information to determine a path of the vehicle 100 to best avoid any possible collisions [See at least Xiao, 0135]. Best path engine 1208, sensors 304, and vehicle control system 348 may therefore be collectively regarded as applicant’s “controller disposed in the vehicle”) based on movement data of the surrounding object generated by the sensor (See Fig. 12 in Xiao: Xiao discloses that the sensors 304 transmit information about surrounding objects to object direction engine 1204, which then transmits a corresponding output to best path engine 1208, and then to vehicle control system 348 [See at least Xiao, 0134]); and 
a surrounding object analyzer configured to receive the movement data of the surrounding object from the controller and to stochastically analyze an expected movement trajectory of the surrounding object (Xiao discloses that, to accomplish the determination of the path of the object, the processor 708 can apply stochastic modeling [See at least Xiao, 0124]. Xiao further teaches that the object direction engine 1204 can be the processing component that creates and output results from the stochastic model [See at least Xiao, 0134]. Object direction engine 1204 may therefore be regarded as applicant’s surrounding object analyzer), 
wherein:
the controller generates the autonomous driving path based on the stochastically analyzed expected movement trajectory of the surrounding object (Xiao discloses that best path engine 1208 utilizes object data from the stochastic model of object direction engine 1204 to process the Monte Carlo analysis to determine both the probability of a collision in any one position at any time "T" in the future and provides the longest path, for the vehicle 100, without having a collision [See at least Xiao, 0134-0135]); 
the movement data of the surrounding object is object attribute data comprising an object type (See Fig. 5 in Xiao, esp. 1508: Xiao discloses that the vehicle may recognize different types of surrounding objects [See at least Xiao, 0149-0150]), a movement speed (Xiao discloses that the movement data may comprise an acceleration limit at a specific speed for another vehicle [See at least Xiao, 0121]), acceleration/deceleration information (Xiao discloses that the movement data may comprise an acceleration limit at a specific speed for another vehicle [See at least Xiao, 0121]), and lane compliance information (Xiao discloses that the movement data may comprise a driving situation of another vehicle based on lane markers [See at least Xiao, 0121]);
the surrounding object analyzer is configured to receive the movement data of the surrounding object (See Fig. 12 in Xiao: Xiao discloses that the object direction engine 1204 can receive data from the one or more sensors 304 pertaining to the motion of the surrounding objects [See at least Xiao, 0134-0135]), and stochastically analyze the expected movement trajectory of the surrounding object (Xiao discloses, “The object direction engine 1204 can be the processing component that creates and output results from the stochastic model… and provide a determination of the probability vectors for the different objects” [See at least Xiao, 0134]) based on pre-stored big data (See Fig. 8B in Xiao: Xiao discloses, “the stochastic process…can also be based…on the constraints 838” [See at least Xiao, 0124]. Xiao further teaches that the constraints “can be learned or modified over time…based on database updates” [See at least Xiao, 120]) to which reference information of the movement data is reflected according to object attributes (Xiao discloses, “the constraints…can represent one or more constraints on an object” [See at least Xiao, 0121]. Xiao further teaches, “Any of the constraints can be added to or modified by the context of the situation in which the vehicle 100 is driving” [See at least Xiao, 0122]),
wherein the surrounding object analyzer is disposed outside the vehicle and realized with a data server communicating with the controller of the vehicle, so that a calculation load of the big data-based stochastic analysis scheme of the controller can be removed (Xiao discloses that while the exemplary embodiments illustrated herein show the various components of the system collocated, for reasons of computational efficiency, that the components of the system can be arranged at any location within a distributed network of components without affecting the operation of the system [See at least Xiao, 0170]. Also see at least Fig. 12 in Xiao: Xiao discloses that object direction engine 1204, best path engine 1208, and vehicle hazard detection 1212 may be referred to as “components” [See at least Xiao, 0133]. It will therefore be appreciated that object direction engine 1204, which performs the stochastic analysis, may be made remote from the remaining components of Fig. 12, which may remain within the vehicle).
However, Xiao does not explicitly teach where the movement data of the surrounding object may include the surrounding object’s lane change frequency information. However, Saigusa does teach an autonomous vehicle control system wherein movement data detected and used to actuate the vehicle comprises lane change frequency information (See at least Fig. 16 in Saigusa: Saigusa discloses that the number of lane changes of surrounding vehicles is considered in an autonomous vehicle navigation method [See at least Col 31, lines 29-61]). Both Xiao and Saigusa teach methods for controlling autonomous vehicles and monitoring surrounding objects to improve safety. However, only Saigusa explicitly teaches where the methods thereof may comprise detecting a number of lane changes of surrounding vehicles.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add the number of lane changes from Saigusa to the list of data collected from surrounding objects by the autonomous vehicle sensor system of Xiao and to actuate the vehicle accordingly. Doing so provides the autonomous vehicle with valuable (See at least [Saigusa, Col 31, line 45-Col 32, line 12]).

Regarding claim 4, Xiao in view of Saigusa teaches The autonomous driving device according to claim 1, wherein the controller is configured to determine an expected movement path of the surrounding object based on the movement data of the surrounding object and the expected movement trajectory of the surrounding object (Xiao discloses that, based on object information received from object direction engine 1204, the best path engine 1208 can process the Monte Carlo analysis--disclosed in at least [Xiao, 0028-0029]--to determine both the probability of a collision in any one position at any time "T" in the future and provides the longest path, for the vehicle 100, without having a collision [See at least Xiao, 0135]. Determining a possible point of collision between the surrounding object and the vehicle may be regarded as determining an expected movement path of the surrounding object), and to update the autonomous driving path of the vehicle based on the determined expected movement path of the surrounding object (Xiao discloses that, based on object information received from object direction engine 1204, the best path engine 1208 can process the Monte Carlo analysis--disclosed in at least [Xiao, 0028-0029]--to determine both the probability of a collision in any one position at any time "T" in the future and provides the longest path, for the vehicle 100, without having a collision [See at least Xiao, 0135]).

Regarding claim 6, Xiao discloses A method of autonomously driving a vehicle (Xiao discloses that all driving operations of the vehicle may be autonomous [See at least Xiao, 0036]), the method comprising the steps of:
sensing, by a sensor, a surrounding object of the vehicle (See Fig. 1 in Xiao: Xiao gives many examples of sensors to detect surrounding objects [See at least Xiao, 0037]. Xiao also teaches that sensors may sense barriers, lane markers, street signs, and potholes [See at least Xiao, 0149]. Also see at least Fig. 12 in Xiao: Xiao discloses that the sensors 304 may provide information to system 1200 which calculates a vehicle path based on the sensor detected [See at least Xiao, 0133]); 
generating, by a controller disposed in the vehicle, an autonomous driving path of the vehicle (See at least Fig. 12 in Xiao: Xiao discloses that the best path engine 1208 can receive the object information from object direction engine 1204 and use the information to determine a path of the vehicle 100 to best avoid any possible collisions [See at least Xiao, 0135]. Best path engine 1208, sensors 304, and vehicle control system 348 may therefore be collectively regarded as applicant’s “controller disposed in the vehicle”) based on movement data of the surrounding object generated by the sensor (See Fig. 12 in Xiao: Xiao discloses that the sensors 304 transmit information about surrounding objects to object direction engine 1204, which then transmits a corresponding output to best path engine 1208, and then to vehicle control system 348 [See at least Xiao, 0134]); 
receiving, by a surrounding object analyzer, the movement data of the surrounding object from the controller, and stochastically analyzing an expected movement trajectory of the surrounding object (Xiao discloses that, to accomplish the determination of the path of the object, the processor 708 can apply stochastic modeling [See at least Xiao, 0124]. Xiao further teaches that the object direction engine 1204 can be the processing component that creates and output results from the stochastic model [See at least Xiao, 0134]. Object direction engine 1204 may therefore be regarded as applicant’s surrounding object analyzer); and 
updating, by the controller, the autonomous driving path based on the movement data of the surrounding object and the stochastically analyzed expected movement trajectory of the surrounding object (Xiao discloses that best path engine 1208 utilizes object data from the stochastic model of object direction engine 1204 to process the Monte Carlo analysis to determine both the probability of a collision in any one position at any time "T" in the future and provides the longest path, for the vehicle 100, without having a collision [See at least Xiao, 0134-0135]), wherein:
the movement data of the surrounding object is object attribute data comprising an object type (See Fig. 5 in Xiao, esp. 1508: Xiao discloses that the vehicle may recognize different types of surrounding objects [See at least Xiao, 0149-0150]), a movement speed (Xiao discloses that the movement data may comprise an acceleration limit at a specific speed for another vehicle [See at least Xiao, 0121]), acceleration/deceleration information (Xiao discloses that the movement data may comprise an acceleration limit at a specific speed for another vehicle [See at least Xiao, 0121]), and lane compliance information (Xiao discloses that the movement data may comprise a driving situation of another vehicle based on lane markers [See at least Xiao, 0121]); and
in the step of receiving and the analyzing, the surrounding object analyzer receives the movement data of the surrounding object (See Fig. 12 in Xiao: Xiao discloses that the object direction engine 1204 can receive data from the one or more sensors 304 pertaining to the motion of the surrounding objects [See at least Xiao, 0134-0135]), and stochastically analyzes the expected movement trajectory of the surrounding object (Xiao discloses, “The object direction engine 1204 can be the processing component that creates and output results from the stochastic model… and provide a determination of the probability vectors for the different objects” [See at least Xiao, 0134]) based on pre-stored big data (See Fig. 8B in Xiao: Xiao discloses, “the stochastic process…can also be based…on the constraints 838” [See at least Xiao, 0124]. Xiao further teaches that the constraints “can be learned or modified over time…based on database updates” [See at least Xiao, 120]) to which reference information of the movement data is reflected according to object attributes (Xiao discloses, “the constraints…can represent one or more constraints on an object” [See at least Xiao, 0121]. Xiao further teaches, “Any of the constraints can be added to or modified by the context of the situation in which the vehicle 100 is driving” [See at least Xiao, 0122]),
wherein the surrounding object analyzer is disposed outside the vehicle and realized with a data server communicating with the controller of the vehicle, so that a calculation load of the big data-based stochastic analysis scheme of the controller can be removed (Xiao discloses that while the exemplary embodiments illustrated herein show the various components of the system collocated, for reasons of computational efficiency, that the components of the system can be arranged at any location within a distributed network of components without affecting the operation of the system [See at least Xiao, 0170]. Also see at least Fig. 12 in Xiao: Xiao discloses that object direction engine 1204, best path engine 1208, and vehicle hazard detection 1212 may be referred to as “components” [See at least Xiao, 0133]. It will therefore be appreciated that object direction engine 1204, which performs the stochastic analysis, may be made remote from the remaining components of Fig. 12, which may remain within the vehicle).
However, Xiao does not explicitly teach where the movement data of the surrounding object may include the surrounding object’s lane change frequency information. However, Saigusa does teach an autonomous vehicle control system wherein movement data detected and used to actuate the vehicle comprises lane change frequency information (See at least Fig. 16 in Saigusa: Saigusa discloses that the number of lane changes of surrounding vehicles is considered in an autonomous vehicle navigation method [See at least Col 31, lines 29-61]). Both Xiao and Saigusa teach methods for controlling autonomous vehicles and monitoring surrounding objects to improve safety. However, only Saigusa explicitly teaches where the methods thereof may comprise detecting a number of lane changes of surrounding vehicles.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add the number of lane changes from Saigusa to the list of data collected from surrounding objects by the autonomous vehicle sensor system of Xiao and to actuate the vehicle accordingly. Doing so provides the autonomous vehicle with valuable information about the movement of surrounding vehicles, which may help with hazard detection and response (See at least [Saigusa, Col 31, line 45-Col 32, line 12]).

Regarding claim 9, Xiao in view of Saigusa teaches The method of autonomously driving a vehicle according to claim 6, wherein, in the step of updating, the controller determines an expected movement path of the surrounding object based on the movement data of the surrounding object and the expected movement trajectory of the surrounding object (Xiao discloses that, based on object information received from object direction engine 1204, the best path engine 1208 can process the Monte Carlo analysis--disclosed in at least [Xiao, 0028-0029]--to determine both the probability of a collision in any one position at any time "T" in the future and provides the longest path, for the vehicle 100, without having a collision [See at least Xiao, 0135]. Determining a possible point of collision between the surrounding object and the vehicle may be regarded as determining an expected movement path of the surrounding object), and updates the autonomous driving path based on the determined expected movement path of the surrounding object (Xiao discloses that, based on object information received from object direction engine 1204, the best path engine 1208 can process the Monte Carlo analysis--disclosed in at least [Xiao, 0028-0029]--to determine both the probability of a collision in any one position at any time "T" in the future and provides the longest path, for the vehicle 100, without having a collision [See at least Xiao, 0135]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668